37 So. 3d 392 (2010)
Duane Terrell HOLSTON, Appellant,
v.
STATE of Florida, Appellee.
No. 5D10-250.
District Court of Appeal of Florida, Fifth District.
June 18, 2010.
Duane T. Holston, Lowell, pro se.
Bill McCollum, Attorney General, Tallahassee, and Ann M. Phillips, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Based upon the State's concession of error, we reverse the trial court's order denying credit for time served and remand to allow for attachment of documentation conclusively refuting Appellant's claim or, alternatively, entry of an order awarding the proper amount of time served.
REVERSED AND REMANDED.
MONACO, C.J., LAWSON and COHEN, JJ., concur.